Title: To George Washington from Major General William Heath, 16 April 1777
From: Heath, William
To: Washington, George



Dear General
Boston April 16th 1777

Since my last I have received the honor of yours of the 30th ultimo and the 1st Instant & this moment that of the 5th.
The Troops mention’d in my last as nearly ready have since marched, as have also about 60 of Col. Crane’s Regt of Artillery, who are now pushing their way to join your Excellency—A Second Division of Col. Bailey’s marches to morrow for Ticonderoga—The Hospitals are now opened & numbers Inoculated under the Direction of Doctor Eustis, who happened providentially to be here—I shall pursue the mode of Conduct mention’d in my last, as to forwarding & Inoculating the Troops, unless otherwise ordered by your Excellency—I have ordered 3000 Arms to be forwarded as fast as possible to Springfield, in Consequence of a Signification of your Excellency’s pleasure by Col. Webb, & a Letter from Genl Knox—Mr Pitts had sent his Horse to

Providence, before the Messanger arrived from Genl Knox—He immediately sent after him—upon the Delivery of him to the Gentleman who is sent for him, I shall give Mr Pitts an Order for the Money as directed by your Excellency—I have this day received an Order from the Hon. Continental Congress, to deliver to the Order of the Council of this State Fifteen Tons of powder from that lately arrived at Portsmouth as a Refund of what they have advanced to the Continental Army & Navy.
I observe in your Excellency’s last as well as the preceding ones, the most pressing Directions to forward the Troops—Your Excellency may be assured that no Exertion of mine shall be wanting—and I do not conceive it possible for me, to do more than I am doing—I do not allow a Detachment to wait an Hour after they are equipped—I am marching many of them without their Clothing, which is to be sent on—I admit no excuse for Delay.
Your Excellency is pleased to point out a new Rout in your last—I fear this will a little embarrass us, as Detachments have already marched from all the Regiments, but two or three, & they most probably will begin their march before Orders can reach them—And provision Stores are opened at different places on the present Rout—but I shall issue Orders immediately for a Conformity to your Excellency’s Directions.
The Commissary of Artillery Stores is carefully collecting & repairing the public Arms—but the number is small, they having been principally left at the Stores nearer the Seat of War.
This State has just ordered Two Thousand of their Militia to Providence for Two months, if they should be so long wanted there.
I have this moment received a Letter from Genl Spencer in which he acquaints me, that the number of the Enemy at Rhode-Island is about 4000, that none embarqued the last Week, except a few Officers who were lately promoted, & that from present appearances they mean not to leave the Island, as they are making their Gardens &c.
The General has requested to be informed whether the Officers in Continental Service at Providence are to be paid here, as there is no paymaster or money there, & what pay is to be allowed to Aids de Camp & Brigade Majors, whether they are to be raised in proportion with the Battalion Officers—If they are not Captains & Adjutants will have better pay—I would beg your Excellency’s answer as to the first part whether they are to be payed here as soon as agreable to you.
General Glover seems as yet rather undetermined as to accepting his Commission—And nothing but his great Regard for your Excellency, heightened by many kindnesses which he has received from you, can induce him to continue in the Service—Should he continue he informs

me that he cannot join the Army before the 10th of May—As I suppose he has wrote to your Excellency by Col. Lee I shall omit some other things which he desired me to mention. I have the Honor to be Your Excellency’s Most humble Servant

W. Heath

